COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


BARBARA D. BOYD
                                                                MEMORANDUM OPINION*
v.     Record No. 1355-06-2                                         PER CURIAM
                                                                  NOVEMBER 21, 2006
VIRGINIA EMPLOYMENT COMMISSION


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                  T.J. Markow, Judge

                 (Barbara D. Boyd, pro se, on briefs).

                 (Robert F. McDonnell, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General, on brief), for appellee.


       Barbara D. Boyd appeals a decision of the Circuit Court of the City of Richmond affirming

the decision of the Virginia Employment Commission (VEC) finding Boyd disqualified for

unemployment compensation because she left work voluntarily without good cause. The circuit

court rejected Boyd’s argument that the VEC’s decision should be reversed because the VEC

committed intrinsic fraud by failing to provide Boyd with a fair hearing. We have reviewed the

record and the circuit court’s decision and find that this appeal is without merit. Accordingly, we

affirm the circuit court’s decision for the reasons set forth in its March 27, 2006 opinion and

order. We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.1

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           The VEC’s motion to dismiss is denied.